UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HENRY TUCKER, on behalf of himself
and all other persons similarly situated,

                          Plaintiff,                 19 Civ. 9845 (KPF)

                   -v.-                                   ORDER

ULTA BEAUTY, INC.,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On January 31, 2020, the Court held a pre-motion conference

concerning Defendant’s anticipated motion to dismiss. (Dkt. #24 (January 31,

2020 transcript)). During that conference, the Court set a briefing schedule

for the motion. Plaintiff’s counsel stated that Plaintiff might file an amended

complaint and suggested that Plaintiff be given a deadline of February 14,

2020, to do so. (Dkt. #24 at 12:15-13:1). The Court is thus understandably

disappointed to see Plaintiff file a First Amended Complaint on March 19,

2020, after Defendant's opening brief and more than a month after the

deadline that the Court set at Plaintiff’s counsel’s suggestion. (Dkt. #35).

Further, the Court cannot credit Plaintiff’s counsel’s present assertion that he

believed the deadline to file an amended complaint was April 1, 2020. (Dkt.

#37). The transcript of the January 31, 2020 proceeding could not be clearer:

Plaintiff was to file an amended complaint on or before February 14, 2020,

and could file an opposition brief to Defendant’s anticipated motion to dismiss

on or before April 1, 2020. (Dkt. #24).
      Nevertheless, Plaintiff does have the right to amend his complaint once

within 21 days after the service of Defendant’s Rule 12(b) motion, which was

filed on March 2, 2020. (Dkt. #27, 28). Fed. R. Civ. P. 15(a)(1)(B). Further,

the Second Circuit has a “strong preference for resolving disputes on the

merits,” and has held that the right to amend a complaint is not extinguished

when a plaintiff attends a pre-motion conference and declines to amend the

complaint before having seen the motion to dismiss itself. Loreley Fin. (Jersey)

No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015) (citing

Williams v. Citigroup Inc., 659 F.3d 208, 212-13 (2d Cir. 2011) (per curiam)).

      For these reasons, the Court will accept the First Amended Complaint,

and hereby DENIES Defendant’s motion to strike. (Dkt. #36). Defendant shall

have until April 17, 2020, to either: (i) file a responsive pleading, should it wish

to withdraw its motion to dismiss; or (ii) file a letter supplementing its pending

motion to dismiss in light of the First Amended Complaint, should it wish to

proceed with its motion to dismiss. If Defendant files a supplemental letter in

support of its motion to dismiss, Plaintiff shall file its papers opposing the

motion to dismiss on or before May 15, 2020. In that case, Defendant shall file

its reply papers, if any, on or before May 29, 2020.

      SO ORDERED.

Dated: March 27, 2020
       New York, New York

                                                KATHERINE POLK FAILLA
                                               United States District Judge




                                         2
